By the Court, Rhodes, J.:
In Teschemaker v. Thompson, 18 Cal. 11, it was admitted that the patent of the United States to the plaintiffs embraced the lands in controversy; and the lands in dispute in Ward v. Mulford, 32 Cal. 365, were within the lines of the survey, and were embraced by the patent from the United States. Were that the position of the lands in dispute in this case^ the authority of those cases would be decisive of this. But the question here is, whether the lands in controversy—that is to say, the lands below the line of ordinary high tide of the Pacific Ocean—are embraced within the patent. When the patent was offered in evidence, the defendants objected to its admission on the following grounds : “ That the patent; on its face, did not purport to grant to Hill any right or title below the line of high water mark on the sea shore; that, for the purposes of this action, it is immaterial and irrelevant as proof, except as to sustain title to that portion of the premises above the line of high water mark.” The patent recites the decree of confirmation of the Board of Land Commissioners and of the District Court of the Southern District of California, in which the land is described as “ bounded on the south by the sea shore, on the north by the foot of the ledge of mountains,” etc.; and recites, also, the plat and certificate of survey of the Surveyor General for California, in which he certifies that the tract of land confirmed to the claimant is bounded and described as therein stated. The portion of the survey material to the question before us is as follows: “ Thence, fourth, south sixty-four degrees, thirty minutes west, fifteen chains to main sea shore * * * ; thence, fifth, south seventy-six degrees forty-five minutes east, along sea beach twenty-eight chains to station; thence, sixth, south eighty-nine degrees thirty minutes east, to station; thence, seventh, south eighty-eight degrees thirty minutes east, twenty-nine chains to station; thence, eighth, north eighty-three degrees thirty minutes east, fifteen chains and thirty-seven links to Asphaltum Spring Station; thence. *436ninth, north fifty-nine degrees thirty minutes east, fifteen chains to station; thence, tenth, north eighty-eight degrees east, thirty-four chains to station; thence, eleventh, south eighty-four degrees fifteen minutes east, at thirty-eight chains ascends bluff thirty-nine chains fifty-five links to a redwood post marked G- So. 2, for course second station; thence, twelfth, north leaving sea shore and over gently rolling land,” etc. The patent grants “the tract of land embraced and described in the foregoing survey.”
To ascertain the land -granted, the several portions of the patent must he read and construed together. The- land confirmed is bounded on the south by the sea shore, and the land included within the line of the survey will also be held to be bounded on the south by the sea shore, unless the calls imperatively demand other boundaries. When the decree of confirmation fixes the exterior bounds of a rancho, whether it is one granted with specific boundaries, or one of a specific quantity within a larger area, the presumption is that the lines of the survey coincide with, or at least do not extend beyond, the exterior limits or bounds of the decree, for the survey is not an independent act, but is an act performed under the decree, and preparatory to its being carried into effect by a patent. Courts will give effect to every part of the description of premises in a deed or grant, if it is possible, consistently Avith the rules of law; but if this cannot be done, they reject that which is repugnant to the general intent of the instrument. It appears by the plat that, following the courses and distances of the survey, portions of the sea will be included in the lines of the rancho. This is inconsistent with the calls of the decree of confirmation, Avhich confirms a tract bounded by the sea shore. It is a general rule in the construction of grants and deeds of conveyance, containing descriptions of the premises, one part of which is inconsistent with or repugnant to another, that visible local objects or monuments mentioned in the conveyance will control both courses and distances. The survey mentions the sea shore as the termination of the fourth *437course, aud the twelfth course commences at the sea shore, but at the intermediate stations no visible object, nor any monument, either natural or artificial, is mentioned. The call for the sea shore as the southern boundary must be regarded as the more definite and certain, “ and will prevail over a call for a mere station,” and over the courses and distances.
Judgment reversed and cause remanded for a new trial.
Mr. Chief Justice Sawyer expressed no opinion.